Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 1 of9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Vv.

JOHN STEVEN ANDERSON,
Defendant.

CABLE NEWS NETWORK, INC., AMERICAN
BROADCASTING COMPANIES, INC. d/b/a

ABC NEWS, THE ASSOCIATED PRESS,
BUZZFEED, INC. d/b/a BUZZFEED NEWS,

CBS BROADCASTING INC. 0/b/o CBS NEWS,
DOW JONES & COMPANY, INC., publisher of
THE WALL STREET JOURNAL, THE E.W.
SCRIPPS COMPANY, GANNETT CO., INC.,
GRAY MEDIA GROUP, INC., LOS ANGELES
TIMES COMMUNICATIONS LLC, publisher of
THE LOS ANGELES TIMES, NATIONAL PUBLIC
RADIO, INC., NBCUNIVERSAL MEDIA, LLC
d/b/a NBC NEWS, THE NEW YORK TIMES
COMPANY, PRO PUBLICA, INC., TEGNA, INC.,
AND WP COMPANY LLC, d/b/a THE
WASHINGTON POST,

Proposed Intervenors.

 

 

Case No. 1:21-cr-215-RC

THE PRESS COALITION’S MOTION TO INTERVENE AND
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

Pursuant to Local Criminal Rule 47, Proposed Intervenors Cable News Network, Inc.,

American Broadcasting Companies, Inc. d/b/a ABC News, The Associated Press, Buzzfeed, Inc.

d/b/a BuzzFeed News, CBS Broadcasting Inc. 0/b/o CBS News, Dow Jones & Company, Inc.,

publisher of The Wall Street Journal, The E.W. Scripps Company, Gannett Co., Inc., Gray Media

Group, Inc., Los Angeles Times Communications LLC, publisher of The Los Angeles Times,

National Public Radio, Inc., NBCUniversal Media, LLC d/b/a NBC News, The New York Times
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 2 of 9

Company, Pro Publica, Inc., Tegna, Inc., and WP Company LLC, d/b/a The Washington Post
(together, the “Press Coalition”) respectfully move to intervene in this matter for the limited
purpose of challenging the Government’s designation of a 30-second clip of surveillance video
from the United States Capitol as “Highly Sensitive,” which improperly prevents Defendant John
Steven Anderson from providing that video segment to the press and the public. The
Government cannot demonstrate a legitimate need to designate this 30-second video clip as
“Highly Sensitive,” because still images from this specific surveillance video are already in
public view in the parties’ filings in this case, and videos from Capitol surveillance cameras
more generally have been made public by the Department of Justice, Congress, and the press.
The Court should therefore order the Government to remove the challenged designation and to
make the video clip available to the press and the public. In support of this motion the Press
Coalition states as follows:

BACKGROUND

This action is one of many criminal cases pending in this District arising out of the
January 6, 2021 riot at the United States Capitol. Defendant John Steven Anderson is charged
with, inter alia, assaulting, resisting, or impeding law enforcement officers and theft of
government property during that riot. See Indictment, Dkt. 11. In its Statement of Facts in
support of those charges, the Government provided multiple screenshots of video footage from a
U.S. Capitol Police surveillance camera “reflecting a perspective from inside . . . the lower west
terrace door.” See Statement of Facts, Dkt. 1-1, at 3-8. According to the Government, such
“[flootage from approximately 2:53 p.m. shows [defendant] touching and then assisting in
passing a second police shield into the crowd.” See id. at 6-7.

On April 26, 2021, the Court entered a Protective Order Governing Discovery in this

matter (the “Protective Order’). See Dkt. 20. The Protective Order “governs materials provided

2
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 3 of 9

by the United States at any stage of discovery during this case and which the United States has
identified as either ‘Sensitive’ or ‘Highly Sensitive,” and it lists “[s]urveillance camera footage
from the U.S. Capitol Police’s extensive system of cameras on U.S. Capitol grounds” among the
‘“Te]xamples of materials that the United States may designate as ‘Sensitive’ or ‘Highly
Sensitive’” under the Protective Order. See id. at 1. The Protective Order states that, absent the
Government’s consent or the Court’s authorization, “[n]o Sensitive or Highly Sensitive materials
... may be disclosed to any persons other than Defendant, the legal defense team, or the persons
to whom the Sensitive or Highly Sensitive information solely and directly pertains or his/her
counsel.” Jd. at 2.

On May 3, 2021, the Government “request[ed] permission to provide in discovery sealed
materials, pursuant to the previously entered [Protective Order].” See Unopposed Mot., Dkt. 21
at 1. The Government subsequently provided some portion of the surveillance video to
Defendant and designated the video “Highly Sensitive” pursuant to the Protective Order.

On May 28, 2021, at the preliminary hearing in this matter, Defendant “moved via oral
motion” to remove the “Highly Sensitive” designation from a portion of that surveillance video.
See Mem. in Supp. of Def.’s Oral Mot. to Remove Designation of “Highly Sensitive” from
CCTV Video Clip (“Mem.”) at 1, Dkt. 24. Defendant subsequently filed a brief in support of
that oral motion, specifying that he seeks to remove the sensitivity designation from 30 seconds
of surveillance footage recorded at 2:53 PM (the “Video Clip”). In support of his motion,
Defendant argues that the Government’s sensitivity designation of this video clip is
“inexplicable” given it has publicly released still images from that same video. See id. at 8.

According to Defendant, the Video Clip “establishes [his] defense” and is “highly

exculpatory.” See id. at 7,9. Defendant accordingly seeks “to utilize [this] video publicly,” and
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 4 of 9

he specifically asserts that “[p]ublic view and scrutiny of [his] case, and the government’s
conduct exposed at the same, is the standard American openness and transparency to which the
American People and [he] are entitled.” Jd. at 9-11. Defendant also asserts that he intends to
share the Video Clip with his medical providers and that he should be permitted to do so without
“(florcing [his] existing medical providers to agree to a Protective Order.” Jd. at 9.

On June 8, 2021, the Government opposed Defendant’s motion. See United States’ Resp.
to Mot. for Designation Removal (“Resp.”), Dkt. 25. The Government argues that “[t]here is no
need to remove the sensitivity designation of the video” because Defendant’s medical providers
are already part of his “legal defense team” and thus can receive the Video Clip “so long as the
footage is not further disseminated.” Jd. at 3. However, the Government did not address
Defendant’s other stated goal of sharing the Video Clip with the public.

On June 9, 2021, Defendant submitted a reply to the Government’s response. See Reply
to Resp., Dkt. 26. Defendant argued that, under the Protective Order, the Government bears the
burden of justifying its designation, and that the Government “fails to explain why video stills or
screen shots from CCTV footage could be made public but moving images cannot.” Jd. at 3.

Now that Defendant’s motion is briefed and awaiting adjudication, the Press Coalition
respectfully moves to intervene in this matter to assert the public’s distinct interest in receiving
the Video Clip that Defendant would publish but for its designation as “Highly Sensitive.”

ARGUMENT
I. The Press May Intervene For The Purpose Of Challenging A Protective Order

It is well settled that members of the press, like members of the public, have standing to
intervene to challenge protective orders and confidentiality designations that restrict access to
materials of public concern. See League of Women Voters of the United States v. Newby, 963
F.3d 130, 135 (D.C. Cir. 2020) (“Every circuit court that has considered the question—including

4
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 5of9

this one—has come to the conclusion that nonparties may permissively intervene for the purpose
of challenging confidentiality orders.”) (internal marks omitted); EEOC v. Nat’! Children’s Ctr.,
146 F.3d 1042, 1046 (D.C. Cir. 1998) (embracing a “flexible approach” to intervention given
“our longstanding tradition of public access to court records” so that “third parties [can] have
their day in court to contest the scope or need for confidentiality,” and “hold[ing] that third
parties may be allowed to permissively intervene under [the Federal Civil Rules] for the limited
purpose of seeking access to materials that have been shielded from public view either by seal or
by a protective order’) (citations and internal marks omitted); Jn re Guantanamo Bay Detainee
Litig., 630 F. Supp. 2d 1, 4 (D.D.C, 2009) (noting that the Court had granted press motion to
intervene “for the limited purpose of opposing the government’s motion” to designate
unclassified material as “protected” under the Protective Order governing Guantanamo Bay
prosecutions); cf United States v. Hubbard, 650 F.2d 293, 311 n.67 (D.C. Cir. 1980) (noting that
“fjederal courts have frequently permitted third parties to assert their interests in preventing
disclosure of material sought in criminal proceedings”) (emphasis added).

Here, the Press Coalition seeks to intervene for the limited purpose of challenging the
Government’s use of the Protective Order to prevent Defendant from making the Video Clip
available to the public. Under the law of this Circuit, the Court should permit such intervention.

il. The Government Fails To Justify Designating The Video Clip As “Highly Sensitive”

The Protective Order provides that “the burden of demonstrating the need for a protective
order remains with the government at all times.” See Dkt. 20 at 5. The Government has not
demonstrated such a need with respect to the Video Clip, and it cannot do so on these facts.

According to the Government, the reason for restricting Capitol surveillance footage is
that it might “result in the release of information regarding the vulnerabilities and security

weaknesses of the U.S. Capitol which could be used in a future attack.” Resp. at 2. The layout

5
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 6 of 9

of the Capitol is no secret, however, especially now that video from both inside and outside the
Capitol has been widely disseminated. See, e.g., Stephanie McNeal, Here Are Some Of The Most
Horrifying And Stunning Videos From The Assault On The Capitol, BuzzFeed (Jan, 6, 2021),
https://www.buzzfeednews.com/article/stephaniemcneal/videos-of-capitol-riot (compiling 20
videos of riots shared on social media, half from inside the Capitol); Lena V. Groeger et al., See
What Parler Saw During the Attack on the Capitol, ProPublica (Jan, 17, 2021)
https://projects.propublica.org/parler-capitol-videos/ (compiling “more than 500 videos” taken
during the January 6 riots and shared on the social media service Parler); Justice Dept. Video

Shows Evidence of Alleged Baseball Bat Attack at Capitol Insurrection, NBC Washington (Mar.

 

18, 2021) https://Awww.nbewashington.com/news/local/justice-dep-video-shows-evidence-of-
alleged-baseball-bat-attack-at-capitol-insurrection/2611920/ (showing Capitol security video
released to the press after the Government took “‘no position” on request for access in United
States v. Jackson, 2021 U.S. Dist. LEXIS 49841 (D.D.C. Mar. 17, 2021)).

Indeed, the Government itself has made footage from inside the Capitol available online
in a request for public assistance in identifying suspects. See, e.g., U.S. Capitol Violence, FBI,
https://www.fbi.gov/wanted/capitol-violence. Capitol surveillance video has been made public
multiple times in connection with the January 6 riot, most notably in President Trump’s second
Impeachment Trial. See, e.g., See full video of how insurrection at Capitol unfolded, CNN,
https:/Avww.cnn.com/videos/politics/202 1/02/10/security-footage-capitol-riot-plaskett-timeline-

impeachment-trial-two-vpx.cnn (Capitol security video shown at 12:30, 17:30, 21:40, 22:50,

 

33:40, 34:34). And, as discussed above and in Defendant’s brief, the Government included still

images pulled from the Video Clip in its public filings in this case. See Dkt. 1-1, at 3-8.
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 7 of 9

The D.C. Circuit addressed an analogous situation in Washington Post v. Robinson,
where the Post sought access to the plea agreement of a district employee who cooperated with
an investigation into Mayor Marion Barry. 935 F.2d 282, 283-85 (D.C. Cir. 1991). The
government argued that the record should remain sealed because it “was part of an ongoing
criminal investigation that might be compromised or that might embarrass innocent parties if
publicized,” because “release of the agreement may [have made] it difficult to secure the
cooperation of other witnesses,” and because “the safety of [the cooperator] and his family
would have been placed at risk.” Jd. at 291 (citation, internal marks, and alterations omitted).
The court rejected these speculative concerns, reasoning that the substantial amount of already-
public information about the investigation and the cooperator’s involvement, including
information reported by the press, meant that unsealing the plea agreement “could hardly have
posed any additional threat to the ongoing criminal investigation.” Jd. at 292 (emphasis added).

Because the public already has access to an enormous volume of videos from inside the
Capitol, the Government likewise cannot demonstrate that releasing these 30 additional seconds
would pose any further threat to the security of the Capitol. Especially when weighed against the
public’s interest in viewing evidence that the Defendant claims is exculpatory, the Government
cannot justify maintaining its designation of the Video Clip as “Highly Sensitive.” The Court
should therefore order the Government to remove that designation from the Video Clip and to
make the Video Clip available to the press and the public.

CONCLUSION
For the foregoing reasons, the Press Coalition respectfully requests that the Court grant

its motion to intervene, order the Government to remove the “Highly Sensitive” designation from
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 8 of 9

the Video Clip, direct the Government to make the Video Clip available to the press and the

public, and grant such other and further relief as is just and proper.

Dated: June 11, 2021

Respectfully submitted,
BALLARD SPAHR LLP

/s/ Charles D. Tobin

Charles D. Tobin (#455593)
Maxwell S. Mishkin (#1031356)
Lauren Russell (#1697195)
1909 K Street, NW, 12th Floor
Washington, DC 20006
Telephone: (202) 661-2200
Fax: (202) 661-2299
tobinc@ballardspahr.com
mishkinm@ballardspahr.com
russelll@ballardspahr.com

Counsel for the Press Coalition
Case 1:21-cr-00215-RC Document 27 Filed 06/21/21 Page 9 of 9

 

CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of June 2021, I caused true and correct copies of the

foregoing to be served via electronic mail and U.S. Mail on the following:

Robert Juman

Assistant United States Attorney

United States Attorney’s Office, Detailee
555 Fourth Street, NW

Washington, DC 20530

robert.juman(@usdoj.gov

Counsel for the United States

Marina Medvin

Medvin Law PLC

916 Prince Street

Suite 109

Alexandria, VA 22314
marina(@medvinlaw.com

 

Counsel for Defendant John Steven Anderson

/s/ Charles D. Tobin
Charles D. Tobin (#455593)
